DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 3, filed 9/21/2022, with respect to the rejection(s) of claim(s) 1-2 under Landerer and Higashida have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Landerer, Higashida, and the new prior art of Horner et al (US 2006/0151530 A1, hereafter Horner).  Horner is relied upon for teaching a static mixer connected to a nozzle as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al. (US 2016/0322679 A1, hereafter Landerer) in view of Higashida et al. (JP 2014-158989 A1, hereafter Higashida), further in view of Horner et al (US 2006/0151530 A1, hereafter Horner).
With regard to claims 1-2, Landerer teaches a manufacturing apparatus of a battery pack which includes a cell stack (storage module 12) that is a stack of a plurality of individual cells [0003, 0045] and a cooler (cooling element 14) that includes a refrigerant flow passage (ducts) [0046], and in which a cooled portion (lower portion) that is at least a part of the cell stack extending along a stacking direction of the single cells is attached to the cooler, with a viscous body layer (heat conducting adhesive 28) interposed between the cooled portion and the cooler (as seen in fig. 4) [0066-0068, fig. 4], the manufacturing apparatus comprising: 
a viscous body layer (heat conducting adhesive 28) formed along a longitudinal direction in which the cooler extends (stripes that would extend along with the cooler as seen in fig. 1 and fig. 4) and an attaching device (press configured to press energy storage module and cooling element together) configured to attach the cell stack to the cooler while pressing the opposed surface with the cooled portion before hardening of the viscous body layer on the cooler is completed (partially hardened) [0016-0021, 0066-0068, fig. 1, fig. 4].
Landerer does not explicitly teach the claim limitations of claims 1-2 regarding the viscous body layer forming device and angle of the arc shape.  However, in a field of endeavor relevant to the problem solved (electronics manufacturing),  Higashida teaches the use of nozzles with arc shapes to apply viscous materials [0023, 0026, 0056, fig. 10e].  It would have been obvious to one of ordinary skill in the art to use the nozzles of Higashida to apply the viscous body layer (heat conducting adhesive) of Landerer for the benefit of suppressing defects in the applied layer [Higashida].  Landerer and Higashida would not explicitly teach the claimed angles of claims 1 and 2.  However these limitations are based on the shape of the viscous body layer and would be an obvious variant to one of ordinary skill in the art since they would perform the same function as the viscous body layer of modified Landerer and would only require a change in shape with Higashida teaching a substantially similar shape [Higashida fig. 10e].  See MPEP 2144.04 IV.  

    PNG
    media_image1.png
    227
    284
    media_image1.png
    Greyscale

Modified Landerer teaches the viscous body layer comprises a nozzle [Higashida 0023, 0026, 0056, fig. 10e] but does not explicitly teach a static mixer connected to the nozzle that is configured to stir and mix a base and hardening agent.  However, in a field of endeavor relevant to the problem solved (dispensing hardening fluids), Horner teaches the use of a static mixer (31) connected to a nozzle (34) where the mixer is configured to stir and mix an adhesive consisting of a base compound (resin) and a hardener [0001, 0011, 0022, fig. 3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the static mixer of Horner with the nozzle of modified Landerer for the benefit of dispensing dual fluid components while minimizing waste [Horner 0027-0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 
  
/STEWART A FRASER/Primary Examiner, Art Unit 1724